                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     December 31, 2018

BY ECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Nicholas Tartaglione, S3 16 Cr. 832 (KMK)

Dear Judge Karas:

        The Government writes, with the consent of defense counsel, to request an adjournment
of the conference scheduled in this case for January 3, 2019. On December 17, 2018, the parties
met with members of the Attorney General’s Review Committee on Capital Cases. Because the
parties are still awaiting a final decision in the capital case process, defense counsel has asked
that the Government submit a request for adjournment of the upcoming conference. In
particular, the parties respectfully request a new conference date in mid- or late-January, on a
day other than a Thursday that is convenient for the Court.

        Defense counsel consents to, and the Government hereby requests, the exclusion of time
under the Speedy Trial Act through the new conference date set by the court, to allow for the
continuation of the capital review process at the Department of Justice. The Government
respectfully submits, pursuant to 18 U.S.C. § 3161(h)(7)(A), that the ends of justice served by
granting such continuance outweigh the best interests of the public and the defendant in a speedy
trial.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                By: /s/ Maurene Comey
                                                    Maurene Comey
                                                    Michael Gerber
                                                    Lauren Schorr
                                                    Assistant United States Attorney
                                                    (212) 637-2324 / 2470 / 2299

Cc: Counsel of record (by ECF)
